Citation Nr: 0113654	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder, to 
include on a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 until August 
1973.

This case was previously before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
February 1997 rating decision of the Pittsburgh, Pennsylvania 
Regional Office (RO) which denied an increased rating for pes 
planus, then rated 30 percent disabling.  During the pendency 
of the appeal, the 30 percent disability evaluation was 
increased to 50 percent by rating action dated in June 1999.  
That rating was assigned effective for the entire appeal 
period.  This is the maximum schedular rating that can be 
assigned.  At the time there were no contentions concerning 
an extraschedular rating.  As such, that action was taken as 
a complete grant of the maximum benefits that could be 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
appellant has subsequently reopened his claim as to this 
issue.  That matter is addressed in the remand section which 
follows the order below.

Also, by a decision dated in December 1990, the RO denied 
service connection for a back disorder, to include as 
secondary to service-connected pes planus.  The veteran was 
notified of this action.  The veteran did not file a timely 
appeal and this determination is final.  See 38 C.F.R. 
§ 20.1103 (2000).  Subsequent thereto, the RO reopened the 
claim of service connection for a back disorder by 
supplemental statement of the case of November 2000.  
Thereafter, the claim was denied on the merits in that 
document.

It is pointed out, however, that whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



FINDINGS OF FACT

1.  By a December 1990 RO decision, service connection for a 
back disorder, to include as secondary to service-connected 
pes planus, was denied.  An appeal was not perfected and that 
determination became final.

2.  Evidence received since the December 1990 denial of 
service connection for a back disorder is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim of service connection for a low back 
disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disorder has 
been submitted.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has a back disability as the 
result of his service-connected pes planus.  He maintains 
that symptomatology associated with his severe foot 
disability include an abnormal gait which has resulted in low 
back pain and other low back pathology, including herniated 
discs.  It is contended that service connection for such 
should be granted on a secondary basis, to include 
consideration of the holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  

A claim of service connection for back disorder was denied by 
a rating decision dated in December 1990.  He was notified of 
that determination.  The veteran did not appeal this denial, 
and it has consequently become final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented since the December 
1990 RO denial.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

The regulation defines new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In the veteran's case, evidence available to the RO in 
December 1990 included service medical records which showed 
that he was treated for back pain and tenderness in September 
1972 after falling from his rack, and striking his back on a 
metal box.  A diagnosis of mild soft tissue injury was 
rendered.  The appellant returned for follow-up approximately 
two weeks later indicating that he continued to have 
intermittent back pain.  No further reference to back 
symptoms appears in the service medical records.  The first 
postservice indication of a back problem was noted in the 
record in March 1990, when the appellant wrote that he had 
sharp back pain and felt that his service-connected pes 
planus might be implicated in the development of such.  Based 
on that evidence the prior denial decision was promulgated.

The ensuing clinical record is devoid of further reference to 
back pain until June 1996, when VA outpatient records noted 
that the appellant had chronic symptomatology in this regard.  
Magnetic resonance imaging confirmed the existence of 
herniated discs at multiple lumbar spine levels in August 
1998.  It was recorded on a VA outpatient evaluation report 
of that same date in August 1998 that back pain was probably 
related to the appellant's known flatfeet.  Thereafter, the 
veteran was afforded a VA examination for compensation and 
pension purposes in March 2000 after which the examiner 
opined that pes planus did not cause low back pain or disc 
herniation.  Subsequently received was a statement dated in 
August 1998 from the veteran's VA primary care provider, 
noting that the appellant had "persistent low back pain that 
was caused, or at least exacerbated, by gait abnormalities 
due to his flat feet."  

Given that evidence has been presented suggesting that the 
veteran's back pain and/or disorder may indeed be related to 
the service-connected pes planus, whereas evidence previously 
available strongly suggested that it did not, the Board finds 
that the newly received evidence is significant, especially 
in the context of a claim to reopen.  The Board thus finds 
that the medical statements in support of a relationship 
between a back disorder and service-connected pes planus are 
so significant as to constitute new and material evidence.  
This is the case despite other contrary assessments, such as 
the March 2000 examination report in which it was opined that 
there was no etiological relationship between the two 
disabilities.  Consequently, the Board finds that the 
veteran's claim should be reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  The appeal 
is granted to this extent.


REMAND

The veteran asserts that he now has a back disorder as the 
result of his service-connected pes planus for which service 
connection should be granted by the Board.  The 
representative contends that a claim for secondary service 
connection requires consideration of whether or not a 
service-connected disability either causes or aggravates 
another condition as embodied in the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).

As noted above, the appellant has undergone a number of VA 
examinations and has been rendered extensive treatment for 
his feet as well as a low back disorder, primarily diagnosed 
as herniated nucleus pulposus.  The record reflects that in 
August 1998, his treating physician stated that back pain was 
a chronic problem and was probably related to his known 
flatfeet.  This opinion was reiterated in a statement dated 
in August 2000 from the same examiner.  The record reflects, 
however, that when the veteran was examined by the VA for 
compensation purposes in November 1998, the examiner 
unequivocally opined that the veteran's complaint of low back 
pain was not caused by, was not due to and was not related in 
any way to the service-connected flatfeet.  There is Report 
of Contact dated in October 2000 of record which indicates 
that the veteran's treating physician is a specialist in 
internal medicine, and that the doctor who performed the VA 
examination in November 1998 is an orthopedic surgeon.  It 
does not appear that records of treatment from all 
physicians' have been requested.

The Board thus observes that varying positions have been 
taken with respect to whether the veteran has a back disorder 
related to his service-connected pes planus, and this raises 
several questions regarding the state of the record, 
particularly in light of recent changes to the law.  As noted 
previously, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law requires that 
notice be provided to a claimant as to what is required for a 
claim to be successful, and may require multiple notices 
during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  Therefore, 
in order to ensure that the veteran in this case is afforded 
all the protections of the Veterans Claims Assistance Act of 
2000 with respect to the remaining issue on appeal, and to 
the extent feasible to obtain clarifying evidence on the 
question of whether the veteran indeed has a back disorder 
related to pes planus, a remand is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

In addition, as noted above, a 50 percent rating was assigned 
for the service connected foot pathology.  This is the 
maximum schedular rating and the appellant was informed that 
this action represented a complete grant of the benefits 
requested.  There was no disagreement.  While the instant 
issue was undergoing development, the veteran reopened his 
claim for an increased rating.  There was a rating action 
denying an increase and a notice of disagreement was filed.  
As there has been no other development, the matter is not 
formally before the Board.  It has been held that in such 
instances a remand is in order as the appeal process has been 
initiated.  See Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain all VA outpatient clinical 
records dating from November 2000.  
Attempts should also be undertaken to 
get clinical records from all private 
physicians who have treated the veteran, 
to include those records upon which 
recorded opinions were reached.  The 
assistance of the appellant and his 
representative should be solicited as 
needed in obtaining these records.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination to be conducted 
by a specialist in orthopedics if 
possible, or other similar physician, 
preferably by one who has not seen the 
appellant previously, to determine 
whether a back disorder is attributable 
to the service-connected pes planus.  The 
claims folder should be made available to 
the examiner prior to evaluation.  The 
examiner should state with specificity 
and supporting rationale whether the 
veteran's low back disorder was caused 
and/or aggravated to any extent by pes 
planus.  The opinion should be supported 
by the evidence of the record and the 
examiner should specifically refer to all 
medical principles relied on in forming 
any opinion.  The examiner should explain 
his/her opinion in light of other 
opinions of record as noted above.

3.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.  
Further evidentiary development as deemed 
necessary should be conducted.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question, to include 
whether of not service connection may be 
granted based on the holding in Allen.  
If the benefit sought is denied, a 
supplemental statement of the case 
should be issued.  

5.  The RO should, after consideration 
of any pertinent additional evidence, 
issue a statement of the case on the 
increased rating issue.  Thereafter, the 
appellant is informed that to perfect 
the appeal, a substantive appeal must be 
submitted.  Thereafter, this issue 
should be returned to the Board, as in 
order.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



